Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-28 are pending in the instant application.

Election/Restrictions
Applicant elected with traverse Group I (claims 1-16) drawn to a target binding peptide and without traverse SEQ ID NO:8 with an N23T mutation and linker GGG in the response filed August 3, 2022.  Applicant argues that “search for one group would identify references material to the other group sand would be undue burden”.  Applicant’s arguments have been fully considered but have not been found persuasive because the instant application is a 371 of a PCT application, and burden is not involved, therefore, it is moot.    
Claims 17-28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 1-16 are examined on the merits of this office action.


Claim Objections 
Claims  2-12 are objected to for the following informality:  the limitation of “polypeptide mutant according to…” should be replaced with -The polypeptide mutant according to…”

Claim 13 is objected to for the following informality:  the limitation of “A ligand comprising a polypeptide mutant according to claim 1…” should be replaced with -A ligand comprising the polypeptide mutant according to…”

Claim 14 is objected to for the following informality:  the limitation of “Ligand according to claim 13…” should be replaced with -The ligand according to…”


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  

Scope of the claims
Claim 1 claims “A target-binding polypeptide mutant of an IgG-binding polypeptide, comprising a metal binding motif, wherein target binding occurs in the presence of a metal ion.”  Claim 6 claims wherein the metal binding motif is calcium and the target binding is in the presence of calcium ions.  Claim 9 claims “Polypeptide mutant according to claim 1, selected from SEQ ID NO 1-9 (Zmatl- Zmat9) or a corresponding sequence comprising at least 80%, 90% or 95% sequence homology with said sequences”.  Zmat8 (Z domain variant) comprises 69 amino acids.  Thus, a peptide having 80% sequence identity to SEQ ID NO:8 has up to 14 amino acids different from SEQ ID NO:8.  Applicants do no specifically define the “target” however, claim 22 claims “wherein the target or sample proteins are antibodies or parts thereof”.   Thus, Applicants are vaguely describing a desired function (binding a target, such as an antibody in presence of a metal) but with lacking structure (i.e. a peptide of an IgG binding peptide).  
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the vast number of peptides that meet the structural requirements (any peptide mutant of an IgG peptide comprising a motif that binds a metal) encompassed by the claims are also able to bind a target in the presence of a metal ion.

Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  In the instant case, Applicants reduce to practice different Z domain protein mutants from protein A.  Applicants grafted a calmodulin loop (calcium binding sequence) into the Z domain (see paragraph 0081).  Table 1 discloses variants Zmat1-9 derived from Z domain of protein A (see Table 1, page 22).  Binding to IgG in presence of calcium was observed (see Table 1, SPR).  However, these examples of Z domain variants is not sufficient given the breadth of the genus which is any target binding peptide of an IgG binding peptide comprising a metal binding motif.
	As discussed above the claim scope is potentially enormous; in comparison, the scope of the description describes uses Z domain mutants with specific mutations (F5, H18, N28, Q32 and K35) is not sufficient to exemplify the breadth of the genus given the claim encompasses any peptide, fragment, mutant of a IgG binding peptide with any metal binding motif.  One of ordinary skill in the art would not consider peptides reduced to practice representative of the full scope of the claimed genus.  Applicants provide no with regards to structure/sequences are required to bind a target in the presence of any metal.
	Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.

Sufficient relevant identifying characteristic/Correlation between structure and Function
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.  Applicants disclose Z domain variants (Zmat1-9) with calcium binding domains.  As discussed above the claim scope is potentially enormous; in comparison, the scope of the description which only discusses Z domain variants reduced to practice is not sufficient to exemplify the breadth of the genus.  Applicants provide little guidance with regards to what amino acids/sequences are required to retain the desired activities (including what the target is). 
The data in the specification does not suggest the physical basis for the claimed activity and therefore does not describe what structure is required of peptide that would retain the ability to bind any target in presence of a metal.  Understanding the physical basis for the claimed activity is critical to determining which of the peptides that meet the structural requirements of the genus also meet the functional requirements of the genus.
The specification does not describe a general correlation between structure and function for the claimed genus.  The specification fails to provide sufficient examples peptides that have the desired activity. There is no structure/function correlation regarding the amino acid sequence needed to bind any target in the presence of a metal.
Applicants have not described what is required for a sequence to bind to an arbitrarily selected molecule.  A person of skill in the art would not know what features are required for a peptide to bind to a given molecule.  In essence, applicants have defined a critical part of their invention by function.  That is not sufficient to meet the written description requirement.
Saw et al (Protein Cell (2019) 10(11) p787-807) discuss phage display to screen for peptides that bind to cancers (title).  If a person can determine what sequences will bind to a given molecule, there would be no reason to pan for binding sequences.  The fact that such a technique is necessary means that, as of the publication date of this reference, well after the priority date of the application under examination, science had not advanced to the point where a person could predict what sequences would bind to an arbitrary target molecule.
Taken as a whole, the structure/function relationship regarding the peptides encompassed by the instant claims and the desired property binding a target in presence of a metal is not sufficiently described and cannot be ascertained from the prior art.  As a result, it is impossible to predict, based on the specification, what peptides would have this activity.

 Method of Making
Solid state peptide synthesis and cloning, recombinant expression and purification of proteins is well-known in the art.  Where the specification fails to provide description is in the structure of the peptide to make.  For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless peptides that meet the structural requirements of the claims would also have the same functional properties binding an arbitrary target in presence of metal ions.

Conclusion

	In conclusion, only Zmat1-9 satisfies the written description requirements of 35 U.S.C. 112, first paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 claims “…comprising a linker, preferably GGG, before…”  The term “preferably” renders the claim indefinite given that it is unclear what the intended scope of the claim is (see MPEP 2173.05).
Claims 9-10 and 14 claim the limitations “at least 80%, 90% or 95% sequence homology with said sequences…”  There is some confusion given that the “term sequence homology” is not the same as “sequence similarity” or “identity”.  “‘Homology’ has a well-defined meaning when referred to proteins: ‘two homologous proteins have a common origin’ and so it is not possible to associate the term to an adjective as low or high, or indicate a degree of homology with a number, as an example a percentage value” (see Marabotti, left column, second paragraph).  Thus, one cannot not determine the metes and bounds of the claim given that homology can not be determined as a percent.  For examination purposes, the claims are being interpreted as percent sequence similarity or identity.  Correction is required.
Claims 11-12 recites the limitation "the Z domain" in line 2 in both claims.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is dependent on claim 5.  Claim 5 claims “wherein the Fc-binding mutant is a mutant of domain Z derived from SpA domain B…”. Claims 7 recites the limitation "wherein the metal binding  motif is inserted between helix 2 and 3 of the Z domain".  However, there is insufficient antecedent basis for this limitation in the claim given that claim 4 actually claims “mutant of domain Z”.  It is suggested that claim 7 be amended to “..is inserted between helix 2 and 3 of the mutant Z domain”.  

Claim 15 claims “A multimer of the polypeptide of the ligand according to claim 13…”  The metes and bounds of claim 15 cannot be determined because the claim can be interpreted two ways.  One way is that the claim is directed to a multimer of the polypeptide mutant and the second way is that the claim is directed to a multimer of the ligand which comprises the peptide mutant.  Applicant should clarify this point of confusion.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marino (Chemistry and Biology, 2001, pages 1221-1229, cited in Applicant’s IDS).
Regarding claims 1-2, Marino discloses two mutants of the IgG-binding B1 domain of protein G which comprises a metal binding motif, wherein the metal binding motif consists of His16 and His18 on the B-strand and His30 and Cys33 on the helix (“ZB1M and ZB1M, page 1222, column 1, last partial paragraph to col 2, I.7).  Regarding claim 4, these mutants are folded in the presence of metal ions and thus bind the Fc of IgG in the presence of metal ions (see page 1222, column 2, I. 6-7).  Regarding claim 13, a ligand is a molecule that binds to another molecule and thus, the mutants of Marino bind Fc and thus meet the limitation of a ligand.

Claim(s) 1-4, 6, 8, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hentz (Analytical Chemistry, ACS, Vol. 68, 1996, pages 3939-3944, cited in Applicant’s IDS).
Regarding claims 1-3, Hentz discloses a fusion protein comprising IgG binding polypeptide Protein A and the calcium binding domain containing protein calmodulin (see abstract and Figure 1).  Regarding claims 1, 6, 13 and 16, Hentz teaches that the protein is immobilized to a solid phase of a chromatography matrix used for purification of sample proteins, wherein the target proteins are bound in the presence of calcium ion and bound proteins are eluted by addition of EGTA (see Figure 1).   Regarding claims 4 and 13, Protein A is a Fc binding ligand.  Regarding claim 6, calmodulin has a calcium binding motif and binding occurs in the presence of calcium ions (see page 3940, left column, first paragraph, lines 5-13).  Regarding claim 8, Hentz discloses wherein the polypeptide mutant comprising a linker (a “spacer”) between the calcium binding domain and the protein A (see page 3941, right column, paragraph 3, last two lines).

Claim(s) 1-4, 6, 8, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stirling (Molecular microbiology, 1992, pages 703-713, cited in Applicant’s IDS).
Regarding claims 1-3, Stirling discloses a fusion protein comprising 2.5 IgG binding domains of Protein A and the calcium binding domain containing protein calmodulin wherein target binding occurs in the presence of calcium ions (see abstract, page 704, col. 1, parag. 1, page 711, col. 1, par 2-4).  Regarding claims 1, 13 and 16, Stirling teaches that the protein is immobilized to a solid phase of a chromatography matrix used for purification of sample proteins (see Abstract).   Regarding claims 4 and 13, Protein A is a Fc binding ligand.  Regarding claim 6, calmodulin has a calcium binding motif and binding occurs in the presence of calcium ions (see abstract, page 704, col. 1, parag. 1, page 711, col. 1, par 2-4).  Regarding claim 8, Stirling discloses wherein the polypeptide mutant comprising a linker (a “spacer”) between the calcium binding domain and the protein A (see Figure 1).

Claim(s) 1-6, 8, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inouye (GB2441208, cited in Applicant’s IDS).
Regarding claims 1-3, Inouye discloses a fusion protein comprising IgG-Fc binding ZZ domain of protein A and the calcium binding protein apoaequorin wherein said fusion protein binds to IgG in the presence of calcium ions (see entire document, fusion protein binds and detects calcium ions and IgG).  Regarding claims 1, 13 and 16, Inouye teaches that the protein is immobilized to a solid phase of a chromatography matrix used for purification (see page 19, lines 24-35, “antibody affinity chromatography”).   Regarding claims 4 and 13, Protein A ZZ domain (Z domain without alanine at position 1) is a Fc binding ligand.  Regarding claim 5, ZZ domain is a mutant of domain Z derived from SpA domain B (see SEQ I ID NO:1).  Regarding claim 6, apoaequorin has a calcium binding motif and binding occurs in the presence of calcium ions (see abstract, see entire document, fusion protein binds and detects calcium ions and IgG).  Regarding claim 8, Inouye discloses wherein the polypeptide mutant comprising a linker between the calcium binding domain and the ZZ domain (see Figure 1 Construct, amino acid linking ZZ domain and Calcium binding protein).


Claim(s) 1-2, 13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dameron (WO2008147859 A2, cited in Applicant’s IDS).
Regarding claims 1-2, Dameron discloses a fusion protein comprising IgG binding domain of Protein G “GBI” and a metal binding domain “Ymbs38”, wherein the fusion protein forms dimers in the presence of zinc ions (see paragraphs 0099, 0104, 0120, 0123-0144 and figure 8). 
Regarding claims 1, 13 and 16, Dameron teaches that the fusion protein is loaded onto a chromatography matrix (see paragraph 00125) and that the fusion protein structures can be used for affinity purification (see paragraph 0029, claim 30).   Regarding claim 15, Dameron teaches a trimer of the fusion protein (see paraph 0076 and Figure 5A).


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654